DETAILED ACTION

	This office action is in reply to the amendment dated August 4, 2021. 
	Claim 1 has been amended. 

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose an engine generator comprising, in a housing, a fuel tank, a canister for collecting the fuel evaporated in the fuel tank; and a pipe for causing the canister and an inside of the fuel tank to communicate with each other, wherein, in a state in which the bottom portion of the housing is placed downward, a front-rear direction of the housing is a longitudinal direction, and a left-right direction of the housing is a short-length direction, the fuel tank is provided in a front portion of the housing, the canister is provided in the bottom portion of the housing, a joint forming portion, to which the pipe is connected, is provided in a front portion of the fuel tank, on a central portion of the fuel tank in an up-down direction, and on one side of the fuel tank in the left-right direction, the pipe section includes: a hose that extends outside the fuel tank from the joint form inq portion and that is connected to the canister; and an upper charging line that is provided in the fuel tank and that extends to an upper portion of the fuel tank from the joint forming portion; the upper charqinq line extends from the one side to an other side of the fuel tank in the left-right direction, and the upper 
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747